PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dell Products L. P.
Application No. 16/589,397
Filed: 1 Oct 2019
For: AUTOMATED EMAIL LEGAL HOLD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 6, 2022, to revive the above-identified application.
 
The petition is GRANTED.
 
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 27, 2021, which set a shortened statutory period for reply of three (3) months. No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the application became abandoned on August 28, 2021. A notice of abandonment was mailed on December 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the non-final rejection, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay. 
 
This application is being referred to Technology Center 2400 for appropriate action in the normal course of business on the reply received January 6, 2022.
 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914. All other inquiries concerning examination procedures or status of the application should be directed to the Examiner of Record.
 
 
/ Ramesh Krishnamurthy /                                                                                                                                                                                                    
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions